ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-317, concluding that as a matter of reciprocal discipline, JAMES FRANCIS PEARN, JR., of MAPLE GLEN, PENNSYLVANIA, who was admitted to the bar of this State in 1983, and who was been ineligible to practice law since September 20, 1993, for failure to pay the annual assessment to the New Jersey Lawyers’ Fund for Client Protection as required by Rule 1:28-2, should be suspended from the practice of law for a period of three years based on discipline imposed by the Commonwealth of Pennsylvania, for conduct constituting violations of RPC 1.5(a) (excessive fee) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JAMES FRANCIS PEARN, JR., is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.